NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                     Submitted May 21, 2009∗
                                      Decided May 27, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                JOHN L. C OFFEY, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge


No. 08-4280
                                                                  Appeal from the United
UNITED STATES OF AMERICA,                                         States District Court for the
      Plaintiff-Appellee,                                         Central District of Illinois.

                v.                                                No. 95-cr-30078
                                                                  Richard Mills, Judge.
LYNARD JOINER,
     Defendant-Appellant.


                                                 Order

       Lynard Joiner, who is serving a sentence of 235 months’ imprisonment for a
crack-cocaine offense, asked the district court to reduce his sentence after the
Sentencing Commission cut the base range for crack offenses and made that change
retroactive. See 18 U.S.C. §3582(c)(2) and Amendments 607, 611, and 615. The district
court denied this motion because the reduction does not affect defendants who are
accountable for more than 4.5 kilograms of crack. The judge concluded that Joiner is
responsible for more than 6 kilograms.



∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-4280                                                                   Page 2

       Joiner acknowledges that the presentence report prepared at the time of his
sentencing calculated his relevant conduct at 6.63 kilograms of crack. But he maintains
that the judge found at the time only that he was responsible for 1.5 kilos (because that
was the amount that mattered under the Guidelines then in force), and he contends that
the court cannot now use the larger number.

       This argument is not open to Joiner, however. The district court denied his
motion on May 12, 2008. Joiner filed an untimely appeal. After this court noted the
problem and suggested that Joiner ask the district judge for extra time under Fed. R.
App. P. 4(b)(4), Joiner did nothing in response. On August 8, 2008, we dismissed the
appeal. Joiner’s petition for rehearing was denied, and the mandate issued on October
7, 2008. Only then did Joiner ask the district court for extra time under Rule 4(b)(4). That
was far too late, as the judge noted on December 16, 2008, when denying Joiner’s
motion. Joiner asked the judge a second time for relief under the retroactive Guideline,
and the judge denied that request too, because it duplicated the first. Joiner then filed a
second notice of appeal.

        To the extent that Joiner wants us to review the judge’s initial decision (the one
from March 2008), the notice of appeal is untimely, even longer after the deadline than
the first. Filing a post-appeal motion in the district court does not reopen the time for
appeal. To the extent that Joiner wants us to treat the post-appeal filing as a new motion
under §3582(c)(2), the appeal is timely but unavailing. A person who litigates and loses
(as Joiner did in May 2008) does not get a second bite at the apple just by filing an
identical request. Joiner observes that §3582(c)(2) itself does not forbid successive
motions, which is true, but neither does §3582(c)(2) make ordinary doctrines of
preclusion inapplicable. Joiner’s current arguments are blocked by the doctrine of issue
preclusion because they were actually, and necessarily, resolved by the district judge in
May 2008. That decision is conclusive.

                                                                                 AFFIRMED